DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7-8 in the reply filed on March 14, 2022 is acknowledged.
Claims 4-5 and 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022.
Status of Claims
	Claims 1-3 and 7-8 are examined in this office action with claims 4-5 and 9-10 being withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a green compact for a cutting insert to be sintered to the cutting insert” in lines 3-4. It is not clear from this recitation what is to be sintered: is the green compact sintered to a cutting insert, whether the cutting insert is sintered, or some other meaning. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “directed in a direction of an insert center line of the cutting insert” in lines 4-5. It is not clear what is meant by directed and how a surface can be directed in a direction. Further, as there are infinite number of lines going through the center of the cutting insert, it is not clear which center line these surfaces are “directed” towards. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “having partially different thicknesses between the upper and lower surfaces in the direction of the insert center line” in lines 6-7. It is not clear how a thickness can be “partially different”. It seems that the thickness of a part must either be the same as some other part or different, but it is not clear how it can be partially different. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “molding the side surface of the green compact for a cutting insert as an inner peripheral surface of the die” in lines 12-13. It is not clear how the side surface of the green compact could be molded to be an inner peripheral surface of the die. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “such that a thick portion between the upper and lower surfaces in the direction of the insert center line is filled with more raw material powder than a thin portion therebetween” in lines 20-22. It is not clear whether this recitation is intended to create another method step, i.e. more powder is added to the thick portion, merely be a statement that the thicker areas will have more powder than the thinner areas which would naturally flow from the preliminary pressing, forcing the powder into variations in thickness and thereby different amounts of powder, or some other meaning. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “relative to a state before the step of performing the preliminary molding” in lines 22-23. It is not clear what this limitation modifies. It is not clear if this references the upper surface of the green compact, the thick and thin portions of the compact, or if the limitation has some other meaning. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “inserting an upper punch for final molding having an upper surface molding surface molding the upper surface of the green compact for a cutting insert” in lines 24-25. It is not clear what is meant by “upper surface molding surface molding”. It is not clear whether this is an upper surface molding a surface molding, whether this is an upper surface molding surface that is molding something or some other meaning. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “molding the upper surface of the green compact for a cutting insert as a lower end surface of the upper punch for final molding into the molding space from above” in line 25 of pg. 56 through line 1 on pg. 57. It is not clear what is meant by “into the molding space from above”. It is not clear whether this means the green compact for a cutting insert is moved into the molding space from above, whether the lower end surface of the upper punch for final molding is moved into the space from above, or some other meaning. Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “such that the raw material powder is powder-molding-pressed to the green compact for a cutting insert” in the last line of claim 1. It is not clear what is meant by “powder-molding-pressed”; whether this creates a new step of adding powder, molding, and pressing, whether this is a description of the finished product, or some other meaning. Further, as this limitation is preceded by “such that” it is not clear whether this is intended to be a mere explanation of what happens when the upper punch for final molding is moved into the molding space from above, whether this creates a new step where raw material powder is somehow powder-molding-pressed to the green compact, or some other meaning, see MPEP § 2173.05(d). Claims 2-3 and 7-8 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 2-3 and 7-8 all recite “a green compact for a cutting insert according to claim 1” As these claims all depend from claim 1 and claim 1 already sets forth a green compact for a cutting insert, it is not clear whether this is intended to refer to a different cutting insert or not. To follow proper antecedent basis, these claims should refer to “the green compact for a cutting insert”.


Claim 2 recites the limitation “a downward protrusion amount of the preliminary molding surface of the upper punch for preliminary molding is larger than a downward protrusion amount of the upper surface molding surface of the upper punch for final molding in the thin portion between the upper and lower surfaces in the green compact for a cutting insert in the direction of the insert center line” in lines 7-11. It is not clear from this recitation where the downward protrusion of the upper punch for preliminary molding must be larger than the downward protrusion of the upper punch for final molding. As the green compact’s shape is in formed in relation to the upper punch for preliminary molding, it is not clear how the shape of the upper punch can be defined in relation to the green compact. Further, it is not clear whether this relates to the finished shape of the green compact, the intermediate shape after preliminary molding, or some other meaning. Claim 3 is also rejected as it depends from claim 2 and does not solve the above issue.

Claim 2 recites the limitation “the thin portion between the upper and lower surfaces in the green compact for a cutting insert in the direction of the insert center line” in lines 9-11. A similar recitation is made in claim 2, lines 14-15. Claim 3 recites the limitation “in the direction of the insert center line” in lines 22-23 and line 1 on pg. 58 and this recitation is repeated in claim 7 in line 10 as well as claim 8 in lines 25 of pg. 60 and line 3 on pg. 61. As there are infinite number of lines going through the center of the cutting insert, it is not clear which center line these portions are in the direction of. 

Claim 2 recites the limitation “such that the thick portion between the upper and lower surfaces in the direction of the insert center line is filled with more raw material powder than a thin portion therebetween, relative to the state before the step of performing the preliminary molding” in lines 13-16. A similar recitation is made in claim 3, line 25 on pg. 57 through line 3 on pg. 58. It is not clear whether this recitation is intended to create another method step, i.e. more powder is added to the thick portion, merely be a statement that the thicker areas will have more powder than the thinner areas which would be a natural function of the preliminary molding, or some other meaning. 

Claim 3 recites the limitation “the preliminary molding surface of the upper punch for preliminary molding is provided with an inclined surface protruding downward toward the thin portion between the upper and lower surfaces in the green compact for a cutting insert in the direction of the insert center line” in lines 20-23. As the upper punch for preliminary molding forms the “thick” and “thin” portions of the green compact, it is not clear how the punch can be arranged with respect to these features before they are formed. Thus it is unclear how this recitation limits the orientation of the upper punch and its shape.

Claim 7 recites the limitation “the preliminary molding surface, which has a direction of an unevenness opposite to that of the shape obtained by inverting the upper surface of the green compact for a cutting insert in plane symmetry” in lines 3-6 on pg. 60. It is not clear what is meant by “direction of unevenness” nor how this direction can be opposite to a shape. Claim 8 is also rejected as it depends from claim 7 and do not solve the above issue.

Claim 7 recites the limitation “such that the thick portion between the upper and lower surfaces in the direction of the insert center line is filled with more raw material powder than a thin portion therebetween, relative to the state before the step of performing the preliminary molding” in lines 9-12. It is not clear whether this recitation is stating that more powder is added to the thick portion, whether this is merely be a statement that the thicker areas will have more powder than the thinner areas which would be a natural function of the preliminary molding, or some other meaning. Claim 8 is also rejected as it depends from claim 7 and do not solve the above issue.
Claim 7 recites the limitation “such that the raw material powder after the step of performing the preliminary molding and the refilled raw material powder are powder-molding-pressed to the green compact for a cutting insert” in lines 15-18. It is not clear what is meant by “powder-molding-pressed”; whether this creates a new step of adding powder, molding, and pressing, whether this is a description of the finished product, or some other meaning. Further, as this limitation is preceded by “such that” it is not clear whether this is intended to be a mere explanation of what happens when the upper punch for final molding is moved into the molding space from above, whether this creates a new step where raw material powder is somehow powder-molding-pressed to the green compact, or some other meaning, see MPEP § 2173.05(d). Claim 8 is also rejected as it depends from claim 7 and do not solve the above issue.

Claim 8 recites the limitation “the preliminary molding surface of the upper punch for preliminary molding is provided with an inclined surface protruding downward toward the thick portion between the upper and lower surfaces in the green compact for a cutting insert in the direction of the insert center line from the thin portion therebetween” in lines 22-25. As the upper punch for preliminary molding forms the “thick” and “thin” portions of the green compact, it is not clear how the punch can be arranged with respect to these features before they are formed. Thus it is unclear how this limits the orientation of the upper punch and its shape.

Claim 8 recites the limitation “wherein by compressing the raw material powder filled in advance by the inclined surface” (emphasis added) in lines 1-2 on pg. 61. It is not clear whether this means the raw material powder can be filled in advance by the inclined surface, whether the raw material powder, filled in advance, is compressed by the inclined surface, or some other meaning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4573212 B2  and its English machine translation of Kawase.
As to claim 1, the preamble notes that the claims is to a “powder molding press method of a green compact for a cutting insert to be sintered to the cutting insert including an upper and lower surfaces directed in a direction of an insert center line of the cutting insert and a side surface disposed around the upper and lower surfaces and having partially different thicknesses between the upper and lower surfaces in the direction of the insert center line” (emphasis added). This limitation “a green compact for a cutting insert to be sintered” is an intended use and does not result in a structural difference in the claimed device, see MPEP § 2111.02(II). Also, as noted in the 112(b) rejections above, it is not clear what is meant by “a green compact for a cutting insert to be sintered to the cutting insert”, “directed in a direction of an insert center line of the cutting insert”, or “partially different thicknesses”. For the purposes of applying prior art, Kawase’s disclosure of a method for molding a green compact (Kawase, abstract) will be interpreted as meeting the claim limitations as it is a green compact which is sintered. Further, the shape and proportions of a product would be obvious to a person of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP § 2144.04(IV)(A). Further in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, see MPEP § 2144.04(IV)(B).
	The limitations concerning the lower punch are unclear, see 112(b) rejection above. For the purposes of applying prior art, Kawase discloses where a lower punch (4), which has a lower surface molding surface for molding the lower surface of the green compact for a cutting insert (see the top of lower punch 4) as an upper end surface of the lower punch is inserted from below into a hole portion (3) of a die (2) having a side surface molding surface molding the side surface of the green compact for a cutting insert as an inner peripheral surface of the die (where the sides of the die will mold the sides of the green compact) (Kawase, Fig. 1; see also paragraph [0015]) .
Kawase discloses filling a molding space formed by the lower surface molding surface and the side surface molding surface with a raw material powder (P) of the green compact for a cutting insert (Kawase, Fig. 2; see also paragraph [0015] which discloses raw material powder P entering through the hole 3 from within the feeder 7).
Note that the preliminary molding step is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses performing a preliminary molding by inserting an upper punch for preliminary molding (9) including a preliminary molding surface (see the bottom of upper punch for preliminary molding 9) having a shape different from a shape obtained by inverting the upper surface of the green compact for a cutting insert in plane symmetry as a lower end surface of the upper punch for preliminary molding into the molding space from above such that a thick portion between the upper and lower surfaces in the direction of the insert center line is filled with more raw material powder than a thin portion therebetween, relative to a state before the step of performing the preliminary molding (Kawase, Fig 3-5). As Kawase discloses where there are thick and thin portions, the thicker portions would have more powder after the initial pressing than the thin portions. Further, the preliminary molding surface of the upper punch (9) has a different shape (see the lower surface of upper punch 9 which protrudes down at the edge of the punch) than is obtained by inverting the green compact which has a flat surface (Kawase, Fig 9), thus meeting the claim limitations. 
Note that the inserting an upper punch for final molding step is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses inserting an upper punch for final molding (5) having an upper surface molding surface molding (see the lower surface of the upper punch for final molding) the upper surface of the green compact for a cutting insert as a lower end surface of the upper punch for final molding into the molding space from above such that the raw material powder is powder-molding-pressed to the green compact for a cutting insert (Kawase, Fig 5-8; see also paragraph [0020] which describes the upper punch 5 descending into the die 2 compressing the raw material powders). Kawase discloses where the upper punch (5) and lower punch (4) rises relative to the die so the green compact is extracted (Kawase, paragraph [0022]). As Kawase discloses that the green compact is obtained by compressing and solidifying the raw material powders, and the green compact is then sintered (Kawase, paragraph [0023]), Kawase is disclosing where the raw material powder is molded and pressed into a green compact, thereby meeting the claim limitation of being “powder-molding-pressed”.

As to claim 2, note that the downward protrusion limitation is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses where the downward protrusion amount of the preliminary molding surface of the upper punch for preliminary molding (9) is larger than a downward protrusion amount of the upper surface molding surface of the upper punch for final molding (5) (Kawase, Figs 1-8), thereby meeting the claim limitations as Kawase discloses where the preliminary molding surface has a greater protrusion than the final molding surface and this protrusion is greater where this protrusion interacts with the “thin” portions of the green insert as opposed to the “thick” portions of the insert.
Further, the limitation concerning the insertion of the upper punch for preliminary molding is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses performing a preliminary molding by inserting an upper punch for preliminary molding (9) including a preliminary molding surface (see the lower surface of the upper punch for preliminary molding which has a surface the protrudes downward) having a shape different from a shape obtained by inverting the upper surface of the green compact for a cutting insert in plane symmetry (Kawase, Fig 9 where the green compact has a flat upper surface that is different from the protruding lower surface of the upper punch for preliminary molding) as a lower end surface of the upper punch for preliminary molding into the molding space from above such that a thick portion between the upper and lower surfaces in the direction of the insert center line is filled with more raw material powder than a thin portion therebetween, relative to a state before the step of performing the preliminary molding (Kawase, Fig 3-5). As Kawase discloses where there are thick and thin portions, the thicker portions would have more powder after the initial pressing relative to the state before the preliminary molding. 

As to claim 3, note that the preliminary molding surface limitation is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses preliminary molding surface of the upper punch for preliminary molding (9) is provided with an inclined surface, i.e. a 90 degree angle with a plane made by the rest of the preliminary molding surface, thereby meeting the claim limitation of an inclined surface, protruding downward toward the green compact for a cutting insert in the direction of an insert center line (Kawase, Figs 1-8). 
Further, the limitation concerning the thickness and thinness of the powder is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses performing a preliminary molding by inserting an upper punch for preliminary molding (9) including a preliminary molding surface (see the lower surface of the upper punch for preliminary molding which has a surface the protrudes downward)  having a shape different from a shape obtained by inverting the upper surface of the green compact for a cutting insert in plane symmetry (Kawase, Fig 9 where the green compact has a flat upper surface that is different from the protruding lower surface of the upper punch for preliminary molding) as a lower end surface of the upper punch for preliminary molding into the molding space from above such that a thick portion between the upper and lower surfaces in the direction of the insert center line is filled with more raw material powder than a thin portion therebetween, relative to a state before the step of performing the preliminary molding (Kawase, Fig 3-5). As Kawase discloses where there are thick and thin portions, the thicker portions would have more powder after the initial pressing relative to the state before the preliminary molding. 

As to claim 7, note that the after performing the filling limitation is unclear, specifically “direction of unevenness”, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses where the downward protrusion amount of the preliminary molding surface of the upper punch for preliminary molding (9) (note the downward protrusion along the edge of the punch) is uneven and opposite to the shape obtained in the green compact (12) (Kawase, Figs 1-8), thereby meeting the claim limitations.
Further, the limitation concerning refilling the powders is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses where a second raw material powder is refilled after a first pressing by the upper punch for preliminary molding (9) (Kawase, paragraph [0023]; see also Figs 5-8). Thus Kawase discloses refilling the raw material powder as well as where there is a thick portion between the upper and lower surface of the green compact, relative to the state before performing preliminary molding, meeting the claim limitations.
Finally, the limitation “powder-molding-pressed” is unclear, see 112(b) rejection above. For the purposes of applying prior art, Kawase discloses inserting the upper punch for final molding (5) having the upper surface molding surface molding (see the bottom surface of the upper punch 5) the upper surface of the green compact for a cutting insert as the lower end surface of the upper punch for final molding into the molding space from above (Kawase, Fig 7) such that the raw material powder after the step of performing the preliminary molding and the refilled raw material powder are “powder-molding-pressed” to the green compact for a cutting insert (Kawase, Figs. 8-9; see also paragraph [0023]).

As to claim 8, note that limitation concerning the inclined surface protruding downward is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses preliminary molding surface of the upper punch for preliminary molding (9) is provided with an inclined surface, i.e. a 90 degree angle with a plane made by the rest of the preliminary molding surface thereby meeting the claim limitation of an inclined surface, protruding downward toward the green compact for a cutting insert in the direction of an insert center line (Kawase, Figs 1-8). 
Further, the limitation concerning filled in advance by the inclined surface is unclear, see 112(b) rejections above. For the purposes of applying prior art, Kawase discloses performing a preliminary molding by inserting an upper punch for preliminary molding (9) including a preliminary molding surface (see the lower protruding surface of the upper punch for preliminary molding 9) having a shape different from a shape obtained by inverting the upper surface of the green compact for a cutting insert in plane symmetry (Kawase, Fig 9 which shows the upper surface of the green compact which is flat and different from the protruding surface of the upper punch for preliminary molding) as a lower end surface of the upper punch for preliminary molding into the molding space from above such that a thick portion between the upper and lower surfaces in the direction of the insert center line is filled with more raw material powder than a thin portion therebetween, relative to a state before the step of performing the preliminary molding (Kawase, Fig 3-5). As Kawase discloses where there are thick and thin portions, the thicker portions would have more powder after the initial pressing relative to the state before the preliminary molding, meeting the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733